 UNITED BROTHERHOOD OF CARPENTERS, LOCAL 515351job.In these circumstances, even if the dispute extends to the-addi-tional -work' claimed by Respondent, we find that the factors of effi-ciency and economy of operations still favor the lathers.Considering,in addition, the other factors favoring the lathers adverted to in ouroriginal determination, we believe that that determination should be,and it hereby is, affirmed.United Brotherhood of Carpenters and Joiners of America, LocalNo. 515,AFL-CYO,et al.andJ..O. Veteto &Son.Case No.27-CD-47.August 18, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10(k) of the Act follow-ing charges filed by J. O. Veteto & Son, herein called the Employer,alleging that United Brotherhood of Carpenters and Joiners of Amer-ica, Local No. 515, AFL-CIO, Southern Colorado Building and Con-struction Trades Council, AFL-CIO, and Carpenters District Councilof Southern Colorado, AFL-CIO, herein called the Respondents,threatened, coerced, and restrained Continental Consolidated Corpora-tion,Glenn Siebert Dry Wall Company, and J. O. Veteto & Son,with an object of forcing or requiring the Employer to assign particu-lar work to employees represented by the Carpenters rather than to em-ployees represented by Wood, Wire and Metal Lathers InternationalUnion, Local No. 48, ,AFL-CIO, herein'called Lathers.A hearingwas held before Hearing Officer-Allison E. Nutt on April 9 and 10,1964.All parties appeared at -the hearing and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and toadduce evidence bearing on theissues.'The rulings of the HearingOfficer made at the hearing are free from prejudicial error and arehereby affirmed.Respondents and Lathers filed briefs which havebeen duly considered.-Pursuant to the proviisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this proceeding to a three-member panel [Chairman McCulloch and Members Leedom andBrown].Upon the entire record in this case, the Board makes the followingfindings :-1.The business of the EmployerJ. O. Veteto & Son is engaged in the lathing and plastering businessin Colorado and adjoining States. In the calendar year 1963, Vetetopurchased materials valued at more than $100,000 from suppliers in148 NLRB No. 38. - 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDColorado who received the goods from manufacturers located in otherStates.We find that Veteto is engaged in commerce within themeaning of the Act.2.Thelabor organizationsinvolvedRespondents and Lathersare labor organizationswithin the mean-ing of Section 2 (5) of the Act.3.The disputeA. The workin issueMetal studs used in the erection of interior walls or partitions receivea surface of either plaster or dry wall material.The work in disputehere is the installation of metal studs which are to receive dry wallmaterial together with the tracks to which they are affixed and thebracing material attached to them.B. The basic factsThe Employer has a subcontract to install inside partitions in anunderground headquarters for North American Air Defense Com-mand (NORAD) being constructed- by the Department of Defense atColorado Springs,. Colorado.Continental Consolidated Corporation,general contractor for the project, subcontracted the erection of insidepartitions to Glenn Siebert Dry Wall Company which, in turn, sub-contracted to Veteto the erection of the metal studs which are a basiccomponent of the inside partitions. Siebert has a collective-bargaining agreement. with the Carpenters which provides that allwork be done by members of that union.Veteto has a contract withLathers covering all its work and does not employ carpenters.Vetetoassigned the installation of metal studs to lathers.Representatives ofthe Respondents requested, Siebert to comply with-the terms. of itscollective-bargaining agreement.In a telephone conversation withRespondents on March 9,1964, Veteto was told, when he asked whetherthe job would be picketed, "there could be-more than likely therecould be."He was also advised that whatever action was taken bythe Carpenters would be supported by Respondent Building and Con-struction Trades Council.C. Contentions of the partiesRespondents assert as a defense a 1962 interim agreement betweenthe two International Unions here concerned which, assertedly, is stillin effect and which recognizes that the disputed work belongs to car-penters.Respondents' chief reliance, however, is upon a March 2, UNITED BROTHERHOOD OF' CARPENTERS, LOCAL 5153531964, decision of the National Joint Board for Settlement of Jurisdic-tibnal-Disputes which awarded the work in question to carpenters. Itfurther contends that area and industry practice support its claim tothe subject work, which is a traditional function of carpenters.Similarly, the Lathers relies upon area and industry practice tosupport its claim and, contends that -theinstallation of steel studs, re-gardless of the type of covering to be attached thereto, is an integralpart of the lathers trade which should be performed by lathers.The Employer, citing its contract with the Lathers, states that hehas assigned the disputed work to lathers and that he does not employcarpenters; that replacement of the lathers, who can perform this in-termittent work while not otherwise engaged, by carpenters, whowould have no other duties to perform for Veteto, would be wastefuland' inefficient; and that the assignment to the lathers is in accord withhis past practice.D. Applicability of the statuteThe charges allege a violation of Section 8(b) (4) (D) of the Act.The record indicates that the Employer, at the insistence of Siebert,contacted officers of Respondents who asserted that unless the disputedwork were assigned to its members, the Carpenters, supported by theTrades Council, would probably picket the project.We find that thereis reasonable cause to believe that a violation of Section 8(b) (4) (D),has occurred and that the dispute is properly before the Board for de-termination under Section 10 (k) of the Act.E. Merits of the disputeSection 10(k) of the Act requires the Board to make an affirmativeaward of disputed work, after giving due consideration to variousrelevant factors.The following factors are asserted in support of theclaims of the parties herein :1.Collective-bargaining agreements:The Employer has a collec-tive bargaining agreement with the Lathers covering the employeesto whom the Employer assigned the work in dispute.The Employer,who has never employed carpenters, does not have a contract withRespondents.The Employer's agreement with the Lathers does nottreat specifically with metal studs which are to receive a dry wallcovering.2.Company, area, and industry practice:Both disputants intro-duced evidence of area and industry practice to support their respec-tive positions as they have done in previous cases arising the same area,'but the results- of their efforts are inconclusive.Since the Employer1 See, e.g.,Carpenters District Councilof Denver & Vicinity, AFL-CIO (J. O. VetetoandSon), 146 NLRB 1242; 148 NLRB 350.760-577-65-vol. 148-24 354DECISIONS OF NATIONAL LABOR, RELATIONS -BOARDhas never employed carpenters but has employed lathers exclusively inthe installationof metalstuds,the assignmentof this work to thelathersis in accordwith the Employer's past practice.3.Efficiency of operation:It is conceded that both lathersand car-penters possess theskills or ability to erect metal studs.Respond-ents,however, do not claim the right to install all tracks and steel studsto be used in the building; they demand the work of erecting only, suchtracks and steel studs as willreceive adry wall covering.The installa-tion of tracks, studs, and furring is precisely the same whether the finalcoveringis a wet ordry wall material.The disputed work is not per-formed continuously while the Employer's operations are in progress,but is done intermittently, as required, by lathers, who, when not so,engaged, are otherwise employed by the Employer in theexercise of.contractual functions to which theirclaim is not contested on jurisdic-tional grounds.In these circumstances, the Employer's assignmentof the disputed work to the lathers is more consistent with efficiencyof operationthan would be the interjectionof a secondcraft, the car-penters, for the limited purpose of intermittentlyinstalling a portionof the metal studs to be used on the project.This is especially truewhen the Employer has no other work to which he -mayassign-carpenters.4.Action of the joint board:Both Unions rely on decisions of thenational joint board to support their respective claims.Moreover,Respondents urge that in the instant dispute the joint board awardedthe work to them ina decisionof March 2, 1964. Inasmuch as theEmployer had not agreed to be bound by a decision of the joint boardin this matter, the decision by that body is merely one of the factorswhich we must consider in assigning the disputed work .25.The interim agreement:Respondents assert that the "InterimAgreement" of January 6, 1962, between the International representa-tives of the contending Unions should have binding force.Thatagreement purports to divide the disputed work between lathers andcarpenters by assigning to carpenters, "The installation of metalstuds-nailableor nonnailable-to receive, finished materials otherthan plaster or sprayed-on or trowel applied materials done byPlasterers ...."The Lathers contends that the interimagreementhas been abrogated by the parties while Respondents contend it shouldbe dispositive of the dispute herein, relying upon the case ofAcoustics,d Specialities, Inc.'TheAcousticscase,however, is distinguish-able.There, the Board accorded determinative weight to the interimagreement only because the usually determinativecriteria in such cases2 Local964,United Brotherhood of Carpenters and Joiners of America,AFL-CIO(Carleton Brothers Company),141 NLRB 1138.3Local Union No.68,Wood, Wire and Metal Lathers International Union, AFL-CIO(Acoustics&Specialties,Inc.),142 NLRB 1073.'11 UNITED BROTHERHOOD OF CARPENTERS, LOCAL 515355were not present therein and in the resulting "state of balance" theinterim agreement was held controlling.Even assuming,- therefore,that the interim agreement is still in force, the state of balance presentinAcousticsdoes not obtain here and we, therefore, decline to accordcontrolling effect to the interim agreement 4F. Conclusion as to. the merits of the dispute'Upon consideration of all pertinent factors appearing in the entirerecord, we shall assign the disputed work to the lathers.They are asskilled in the performance of the work as the carpenters who competefor it and have performed it to the satisfaction of the Employer, whodesires to retain them on the job.The present assignment of the dis-puted work to the lathers is consistent with their collective-bargainingagreement with the Employer, it conforms to the Employer's,past=practice, and the' efficiency with which the lathers may accomplishthe task demonstrates the superior claim of the lathers to the disputedwork.We conclude that the Employer's assignment of the work tothe lathers should not be disturbed.We shall, accordingly, determinethe existing jurisdictional dispute by deciding that lathers, rather thancarpenters, are entitled to the work in dispute. 'In mailing' this 'deter-mination,' we are assigning the disputed work' of 'the employees ofthe Employer who are represented by the Lathers` but; not to thatUnion or its members.`Determination Of DisputeUpon the basis of-.the foregoing findings and the entire record inthis proceeding, the Board makes the following determination of; dis=.pute pursuant to Section 10 (k) of the Act :.1.Lathers employed by J. O. Veteto & Son, who are representedby Wood, Wire and Metal Lathers Local Union No. 48, AFL-CIO,are entitled to perform the work of erecting tracks and metal studs to,receive dry wall on interior partitions in the underground headquar-ters for North American Air Defense Command at Colorado Springs,Colorado.,2.United Brotherhood of Carpenters and Joiners of America,Local No. 515, AFL-CIO; Southern Colorado Building and Con-struction Trades Council, AFL-CIO; and Carpenters District Coun-cil of'Southern Colorado, AFL-CIO, are not entitled, by means pro-scribed by Section 8(b) (4) (D) of the Act; to force or require theEmployer to assign the above work to carpenters: -4 Carpenters District Council of Denver&Vicinity,AFL-CIO (J. 'O. Veteto andSon),footnote 1,supra.Member Leedom agrees that this agreement is not entitled to con-trolling weight,but for the reasons stated in his dissenting opinion inAcoustics & Spe-cialties,Inc., supra. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Within 10 days from the date of this Decision and Determinationof Dispute, the Respondents named above shall notify the RegionalDirector for Region 27, in writing, whether they will or will not re-frain from forcing or requiring the Employer, by means proscribedby Section 8(b) (4) (D), to assign the work in dispute to carpentersrather than lathers.International Printing Pressmen and Assistants'Union of NorthAmerica andAlbanyPrinting Pressmen and Assistants' UnionNo. 23and J.R.Condon & Sons,Inc.'Case No. 3-CD-111. Au-gust 18, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10 (k) of the Act, following acharge filed by J. R. Condon & Sons, Inc., herein called the Company,alleging that International Printing Pressmen and Assistants' Unionof North America and Albany Printing Pressmen and Assistants'Union No. 23, herein called Pressmen, had violated Section 8(b) (4)(D) of the Act.Pursuant to notice, a hearing was held before Hear-ing Officer Arthur E. Neubauer on March 25, 26, and 27 and April 2and 3, 1964.The Company; the Pressmen; Albany TypographicalUnion No. 4, International Typographical Union, AFL-CIO, hereincalled Local 4, ITU; and Albany, Troy and Vicinity Stereotypers'and Electrotypers' Union No. 28, International Stereotypers' and Elec-trotypers' Union of North America, AFL-CIO, herein called Stereo-typers,2 appeared at the hearing and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to adduce evi-dence bearing on the issues.The rulings of the Hearing Officer madeat the hearing are free from prejudicial error and are hereby affirmed.Thereafter, all parties filed briefs before the Board.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].Upon the entire record in this case, the Board makes the followingfindings :1.The business of the CompanyThe parties stipulated that J. R. Condon & Sons, Inc., a New Yorkcorporation, has its principal office and sole place of business at Albany,New York, where it is engaged in the business of commercial and news-i The name of the Company appears as amendedat thehearing.2 Local 4,ITU, and the Stereotypers are parties to the dispute.The InternationalTypographicalUnion, AFL-CIO, herein called ITU, intervened on the basis of its local'sbeing a party to the dispute and participated jointly with Local 4.148 NLRB No. 39.